DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “…wherein said peroxide-treated ethylene polymer composition comprises an ethylene polymer with a density… and an MRF2…prior to peroxide treatment” in line 2-5 of the claim. It is unclear how the peroxide-treated ethylene polymer composition, can comprise an ethylene polymer which has not been peroxide-treated. The claim recites the peroxide-treated ethylene polymer composition comprises an ethylene polymer which has not yet been treated with peroxide. Therefore, the claim 2 prior to peroxide treatment. However, claim 1 on which claim 7 depends does not recite an ethylene polymer, but instead only recites a peroxide-treated ethylene polymer composition. Therefore, claim 7 is also indefinite. 
The issue is that both claims recite that the peroxide-treated ethylene polymer compositions comprises an ethylene polymer having a given density and MFR2 prior to peroxide treatment. Thus, the composition, which is expressly stated at peroxide-treated, cannot contain an ethylene polymer prior to peroxide treatment. A suggestion for clarification is to recite that the peroxide-treated ethylene polymer composition is derived from an ethylene polymer having the recited density and MFR2 prior to peroxide treatment. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al. (WO 98/24836) as evidenced by evidenced by Walther et al. (US 2006/0189759). The rejection set forth in paragraphs 9-12 of the Non-Final Rejection mailed on 11/17/2020 is incorporated herein by reference. 
As discussed in the previous rejection mailed on 11/17/2020, Example 2 of Cooper et al. includes mineral oil, which, as evidenced by Walther et al. (US 2006/0189759), is a processing aid. See ¶26 of Walther et al. The peroxide-treated ethylene polymer is present in the Examples of Cooper et al. in an amount which falls within the range of instant claims 1. See Table 1 and Example 2 of Cooper et al. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al. (WO 98/24836) as evidenced by evidenced by Walther et al. (US 2006/0189759) and further in view of Walton et al. (US 4,911,940).  The rejection set forth in paragraphs 14-17 of the Non-Final Rejection mailed on 11/17/2020 is incorporated herein by reference. 

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. 
Applicant argues that the dissipation factor of the material of Cooper, Walther, and Walton is not mentioned. Applicant states that “the dissipation factor of the material of Cooper must be higher than for the composition of the present claims at the same melt strength level, as the dissipation factor increases with peroxide addition,” as stated on page 6 of the Remarks filed on 2/17/2021. Applicant further states “Put another way, Applicants do not believe this property to be inherent in the material of Cooper,” as stated on page 6, 6th full paragraph of the Remarks filed on 2/17/2021.
This is not persuasive. 
Applicant has provided no factually supported objective evidence in support of the contention that the instantly claimed dissipation factor is not present for the material of Cooper. As established by the previous rejection incorporated into this action by reference, the polyethylene composition of Cooper comprises the same amounts of the same materials (peroxide-treated ethylene polymer; antioxidant; and processing aid), wherein the composition has the same density, melt strength, and melt index (i.e. melt flow rate) as required by the instantly claimed composition, and the composition is foamable as it is foamed in the examples. The polyethylene composition of Cooper et al., therefore, is the same as that of the instantly claimed invention and will necessarily have the same properties as the foamable ethylene polymer composition of the instant claims, including the dissipation factor of instant claim 1; the crystallinity of instant claim 3; and the crystallization temperature of instant claim 4. The burden was shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary.  Stating that a property is not present or that Applicants do not believe a property is present is factually supported objective evidence in support of such a statement. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The burden remains with the Applicants to provide evidence that the instantly claimed properties are not present for the material of Cooper et al. 
Applicant further argues that Cooper et al. discloses a linear polymer, on page 7, line 5 of the Remarks filed on 2/17/2021. However, Applicant fails to cite to where in Cooper et al. there is a disclosure of a linear polymer. The term “linear” is not present in the Cooper et al. document. It is therefore unclear how or where Cooper allegedly teaches a linear polymer as argued by Applicants. Cooper et al., therefore, also fails to correspond or correlate to Example CE1 of the present application, because Cooper et al. does not, in fact, teach a linear polymer. 
It is additionally noted that Example CE1 of the instant application is not treated with a peroxide. However, the polymer of Cooper et al. is expressly disclosed as being treated with a peroxide. This is another reasons Example CE1 of the instant application is not relevant to and does not correspond to the polymers of Cooper et al. 
Furthermore, on page 6, second full paragraph of the Remarks filed on 2/17/2021, Applicant states that “pending claim 1 differs from the disclosure of Cooper in that a processing aid is present and the composition of the present claims exhibits a low dissipation factor…”
This is not persuasive.
As established in the previous rejection incorporated into this action by reference, Cooper teaches the presence of mineral oil, which, as evidenced by Walther et al., is a processing aid. Thus, the same materials are present in Cooper et al. as required by the instant claims, and thus, evidence is provided which shows that the material of Cooper et al. is the same as that of the instantly claimed invention (same components present in the same material), meaning the material will necessarily have the same properties as the material of the instant claims, including the instantly claimed dissipation factor. Applicants have provided no evidence which demonstrates the contrary. Example CE1 of the instant invention is not representative of Cooper et al. because Cooper et al. expressly teaches a peroxide treatment and further does not contain any teaching that the polymers disclosed therein are linear, while Example CE1 is not treated with a peroxide and is linear. 
For the reasons provided above, Applicant’s arguments filed on 2/17/2021 are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766